Benton, J.
The relator contends that chapter 611 of the Laws of 1910 is unconstitutional. Hnless its unconstitutionality is very clear, courts of first instance should not *495so hold. The contention of the relator in this regard is overruled.
The relator also contends that the County Court did not have jurisdiction of Annis White as there was not on file at the time proof of any service upon him. The proceeding was begun by petition of a third person, Charles J. Saunders, charging, said Annis White with what in an adult would be petit larceny. The summons provided bv the stati ute was issued and the child with its parents, personally, appeared in court. At such proceeding the child was pronounced a delinquent and placed upon probation. Thereafter, a proceeding was begun before James E. Martin, justice of the peace of the town of Cates, charging said Annis White with petit larceny in stealing twelve chickens. The warrant was issued by said Martin. The information does not appear to have been sworn to or signed; hence, the proceeding is void so far as Martin’s jurisdiction is concerned. He, however, certified the information, warrant and order of transfer with ten dollars cash bail to the County Court and thereupon a summons was again issued directed to Annis White and his parents, by name, ordering him to show cause why he should not be dealt with according to chapter 611, Laws of 1910, The child with his mother did not appear in court and on the trial he was committed to the State Industrial School.
It is urged that the whole proceeding before the justice was invalid. Even if this were true, it did not invalidate the proceeding before the County Court. It matters not how the matter of the violation of the probation was brought to the attention of the County Court, it can act, provided there is reasonable proof that there has been a violation of its order or mandate admitting a child or adult to probation. I hold, therefore, it is immaterial whether or not the proceeding before the justice was valid or invalid. ¡Notice of the accusation of the crime being brought to the attention of the court, it had authority to act and it did so act.
It is also claimed that there is no judgment of any court whereby the board of managers was authorized to. receive and hold the child. What purports to be the judgment- is *496certified from the records of the clerk’s office by the county clerk. It is not signed by any person, nor is its authenticity otherwise certified by the county clerk than that it is a correct copy of the judgment on record in his office. The judgment, however, seems to be sufficient within the authority of People ex rel. Trainer v. Baker, 89 N. Y. 460.
The objections of the relator must, therefore, be each and all overruled, the writ dismissed, and the relator remanded to the custody of the board of managers of the State Industrial School.
• Ordered accordingly.